Citation Nr: 1120684	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant had active duty for training from February 1975 to June 1975, with service in the National Guard from 1975 until 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005  rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the appellant's application to reopen a previously denied claim of entitlement to service connection for hypertension and denied service connection for dermatitis, claimed as skin rash.  The appellant filed a notice of disagreement with this decision in December 2005, and the RO issued statements of the case dated in September 2007.  The appellant filed a substantive appeal dated in September 2007.  

In this case, the Board notes that, in December 2001, the RO denied entitlement to service connection for hypertension.  The appellant did not file a timely notice of appeal to this decision and it became final.  As such, before reaching the merits of the appellant's hypertension claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of entitlement to service connection for hypertension and dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2001 decision, the RO denied entitlement to service connection for hypertension.  The appellant did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the December 2001 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The December 2001 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the December 2001 rating decision is new and material; and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the appellant's new and material claim, the appellant must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the appellant's claim of entitlement to service connection for hypertension, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a December 2001 decision, the RO denied entitlement to service connection for hypertension.  The appellant did not file a timely appeal with respect to this decision and it became final.  The RO in December 2001 denied entitlement to service connection for hypertension because the appellant failed to furnish records related to his claim.  

The evidence that has been added to the appellant's claims file since the December 2001 RO decision consists of the appellant's National Guard service records, National Guard service treatment records, private medical treatment records, and lay statements in connection with the claim.  These records include a December 2005 report of the appellant's private physician that indicated that the appellant was in the National Guard for 20 years and developed hypertension and skin rashes.  The Physician stated that he felt that the appellant's drill training and mobilization contributed to his hypertension and that the appellant's skin rashes were likely due to stress of this or a skin infection on duty.  An October 2004 statement by a private physician also indicated that the appellant had a stroke in 1999 and that the appellant had severe hypertension that caused the stroke and manifested during the years that the appellant was in the National Guard.  Other treatment records indicate the presence of hypertension and skin rashes, but do not indicate the etiology of the conditions.  The appellant also submitted several lay statements.  These statements report that the appellant was treated for hypertension during drills with the National Guard in the early 1970s.  The appellant's treatment records for the National Guard dated in May 1996 and August 1999 indicate that the appellant was prescribed medication for hypertension, and July 1978 record indicated that the appellant had psoriasis.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the appellant filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the appellant's claims file since the December 2001 RO decision is new in that it had not previously been submitted.  These records indicate diagnoses related to the appellant's claims and medical opinions indicating that the appellant's active duty for training, or drills in the National Guard, may have contributed to his claimed disabilities.  The appellant also submitted lay statements indicating that he was treated for high blood pressure in the 1970s during National Guard service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the appellant's claim that was not present in December 2001, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the appellant's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the appellant's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the appellant contends that he has hypertension and a skin rash as a result of his active duty for training in the National Guard.  In support of his claims, the appellant submitted a December 2005 report of the appellant's private physician that indicated that the appellant was in the National Guard for 20 years and developed hypertension and skin rashes.  The physician stated that he felt that the appellant's drill training and mobilization contributed to his hypertension and that the appellant's skin rashes were likely due to the stress of this or a skin infection on duty.  An October 2004 statement by a private physician also indicated that the appellant had a stroke in 1999 and that the appellant had severe hypertension that caused the stroke and manifested during the years that the appellant was in the National Guard.  Other treatment records indicate the presence of hypertension and skin rashes, but do not indicate the etiology of the conditions.  The appellant also submitted several lay statements indicating that the appellant was treated for high blood pressure during drills with the National Guard in the early 1970s.  The appellant's treatment records for the National Guard dated in May 1996 and August 1999 indicate that the appellant was prescribed medication for hypertension, and July 1978 record indicated that the appellant had psoriasis.

Based on the foregoing, the appellant should be afforded a VA examination in connection with the claims.  The examiner should review the appellant's service and post-service medical treatment records and determine whether the appellant has hypertension or a skin disorder and, if so, whether either condition was caused or aggravated by any period of ACDUTRA. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the examiner should determine whether the appellant has hypertension or a skin disorder as a result of a disease or injury incurred or aggravated in the line of duty.

Here, the Board notes that the appellant has only had service in the National Guard.  In this regard, the Board notes that the term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

In order to establish basic eligibility for Veterans' benefits based upon active duty for training, the appellant must first establish that he or she was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "Veteran" status is established for a period of active duty for training or a period of inactive duty for training, presumptions, including the presumption of soundness and the presumption of aggravation, are not for application.  See Laruan, supra; Paulson, supra.

Prior to affording the appellant an examination, he should be afforded an opportunity to submit additional evidence that may be relevant to his claims.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the appellant and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since service for hypertension and a skin disorder.  The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.  The appellant may submit medical records directly to VA.  

2.  The RO should arrange for an appropriate VA examination for the purpose of determining whether the appellant has hypertension or a skin disorder and, if so, whether either condition is related to his active duty military service.    The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the appellant have hypertension or a skin disorder?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the appellant has hypertension or skin disorder, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that such diagnosed disorder had its onset during a period of active duty, to include a period of active duty for training in the National Guard.  Specifically, the examiner should determine whether the appellant has hypertension or a skin disorder as a result of a disease or injury incurred or aggravated in the line of duty during a period of active duty for training, and/or whether such disorders are otherwise related to his active service.

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the appellant's claims should be readjudicated based on the entirety of the evidence.  If one or both  claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


